Citation Nr: 1142789	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  07-04 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for status post lumbar spine fusion surgery at L3-S1.

2.  Entitlement to service connection for a bilateral ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel




INTRODUCTION

The appellant, a member of the United States Army Reserve since August 1988, served on active duty for training (ACDUTRA) from April 1989 to August 1989.  She has also purportedly served on various other periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the appellant's claims for service connection for status post lumbar spine fusion at L3-S1 and for a bilateral ankle condition.  The appellant has filed and perfected timely appeals as to both issues.

The issue of entitlement to service connection for a bilateral ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant served on a period of ACDUTRA from April 1989 to August 1989, for initial active duty training at Fort Jackson, South Carolina.

2.  The appellant sustained a low back injury in June 1989, during her period of ACDUTRA.

3.  The appellant has been diagnosed with residuals from lumbar spine surgery, which has been manifested by pain, loss of thoracolumbar motion, and radicular symptoms into her left leg.

4.  The evidence is in relative equipoise as to whether the appellant's residuals are etiologically related to her June 1989 injury during ACDUTRA.

CONCLUSION OF LAW

A low back disability, characterized as status post lumbar spine fusion surgery at L3-S1, was incurred in service.  38 U.S.C.A. §§ 101(24), 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Insofar as the issues of the appellant's entitlement to service connection for status post lumbar spine fusion at L3-S1, the Board has considered whether VA has fulfilled its notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Nevertheless, given the favorable action taken below as to that issue, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.
 
II.  Service Connection

A.  General Service Connection Principles

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active military, naval or air service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (emphasis added); 38 C.F.R. § 3.303(a).  A disorder may also be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

"Active military, naval, or air service" includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (2011); see Mercado-Martinez v. West, 11 Vet. App. 415 (1998); see also Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995) ("an individual who has served only on active duty for training must establish a service-connected disability in order to achieve veteran status"); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). 

In other words, when a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101 (2)-(24); Mercado-Martinez, 11 Vet. App. at 419.

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence, of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

B.  Appellant's Contentions

With respect to her claimed low back disability, through statements received by VA in June and July of 2005 and her February 2007 substantive appeal, the appellant has asserted that she sustained a low back injury during basic training at Fort Jackson, South Carolina in June 1989.  She has recalled that she was diagnosed with a low back strain and that she was able to complete her training while receiving physical therapy treatment.  The appellant reported that her back symptoms have continued to persist and have worsened over time.  She stated that she had been removed from BNCOC phase in March 2001 due to her inability to perform pushups because of her low back pain.  She has also stated that a private April 2004 MRI of the lumbar spine revealed damage to the discs at L4-5 and L5-S1, and that she ultimately underwent spine fusion surgery in January 2005.

C.  Service Connection for Status Post Lumbar Spine Fusion at L3-S1

Upon review and consideration of the evidence in the appellant's claims file, the Board finds that the appellant is entitled to service connection for status post lumbar spine fusion at L3-S1.

Consistent with the appellant's assertions, a DD Form 214 reflects that she was assigned to Fort Jackson, South Carolina from April to August of 1989.  A notation at the bottom of the form reflects that the nature of her separation in August of 1989 was for "relief from initial active duty training."  Various "buddy statements" provided on the appellant's behalf by her unit's Staff Operations & Training Supervisor and a Staff Administrative Assistant also corroborate that the appellant was participating in her initial active duty training at Fort Jackson during the time period specified in the DD Form 214.

Service treatment records from June 1989 show that the appellant sustained a low back injury while performing high/low crawling exercises during her initial active duty training.  At that time, the appellant reported low back pain and was tender to palpation over the L4-5 region, demonstrated limited thoracolumbar motion, and walked with an abnormal gait.  No radiological studies were performed at that time and the appellant was initially diagnosed with an acute back strain.  A course of physical therapy treatment was prescribed for the appellant.

Subsequent service treatment records from July 1989 show that the appellant continued to complain of low back pain and that she had been non-compliant with treatment by attending only one of five scheduled physical therapy appointments.  X-rays were performed, which revealed sacralization at L5 but no other abnormalities that could be seen on x-ray.  Apparently, no other radiological studies were performed at that time.  A subsequent physical examination performed in February 1997 revealed ongoing complaints of low back symptoms.

The available medical evidence indicates an approximately six year hiatus in treatment for the appellant's low back disorder.  Nonetheless, private treatment records from Dr. M.F.F. beginning from April 2004 reflect that the appellant reported ongoing low back pain that she had been experiencing since her injury during ACDUTRA in 1989.  An MRI of the lumbar spine taken at that time showed an L5-S1 broad based disc protrusion which mildly indented the thecal sac and L4-5 disc desiccation and a tiny focal central disc protrusion with partial annular tear which minimally indented the thecal sac.

A November 2004 lumbar spine discography confirmed the presence of an annular tear with disc protrusion at L4-5.  Records reflect complaints of low back pain with radiculopathy into the left leg.  Finally, in January 2005, the appellant underwent L4-S1 spine fusion surgery.  Follow-up treatment records from Dr. C.E.B. indicate that the appellant did well post-operatively, but continue to reflect ongoing complaints of residual back stiffness and pain.

The appellant was afforded a VA examination in May 2010 to determine the nature and etiology of her low back disorder.  On examination, the appellant demonstrated decreased thoracolumbar motion evidenced by loss of extension and lateral flexion.  She was diagnosed with residuals from her post-fusion surgery at L4-S1.  Strangely, 

the examiner determined that the appellant's examination was "normal" and that she did not show any functional impairment despite the decreased thoracolumbar motion shown by her during the examination.  Moreover, although the appellant's claims file was reviewed in conjunction with the examination, the examiner did not provide an etiology opinion.

Accordingly, an addendum opinion was obtained from the examiner in September 2011.  The examiner determined that the appellant's apparent muscle strain in June of 1989 was not related to her current degenerative disc disease.  Although the examiner appears to have based his opinion on the diagnosis that was initially rendered in 1989 and the absence of any x-ray evidence of disc herniation, he failed to address the appellant's reported history of chronic back pain since her injury in 1989.  Additionally, the examiner did not address the significance of the findings in the 2004 MRI and lumbar spine discography.  In this regard, a discussion of whether such findings might have been present in 1989 but not revealed in the x-rays taken at that time, taking into consideration the reported mechanism of the appellant's injury (i.e. high/low crawling exercises) might have been useful.

The aforementioned buddy statements provided on the appellant's behalf also credibly assert that the appellant has experienced chronic and ongoing low back symptoms since her return from initial active duty training in 1989.  The details expressed in these statements are essentially consistent with the assertions made by the appellant.  Moreover, the Board notes that the post-service medical records in the claims file do not indicate any intervening post-service injuries or accidents which might be a likely cause of the appellant's disc injuries which necessitated surgery in January 2005.  In view of the foregoing evidence, the Board finds that the evidence is at least in relative equipoise as to the etiology of the appellant's residuals from her lumbar spine fusion surgery.  Accordingly, giving the benefit of the doubt as to the issue of etiology, service connection for the appellant's status post lumbar spine fusion surgery at L3-S1 is granted.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for status post lumbar spine fusion surgery at L3-S1 is granted.


REMAND

With respect to her right ankle claim, the appellant asserts that she initially injured her right ankle in August 1999, while participating in land navigation exercises during Primary Leadership Development Course (PLDC).  The appellant's assertions are supported by corroborating statements from her unit's Staff Operations and Training Supervisor, Senior Human Resources NCO, and Senior Human Resources Sergeant.  Nonetheless, such service is not documented in the evidence that is currently associated in the claims file.  Moreover, no documented efforts have been made to corroborate the dates and locations of the appellant's periods of active duty, ACDUTRA, or INACDUTRA for VA purposes.  

Accordingly, efforts should be made to contact the appellant's reserve unit and/or any other appropriate unit, agency, or department and request the dates and locations of the appellant's periods of active duty, ACDUTRA, or INACDUTRA.  38 C.F.R. § 3.159(c)(2).  Additionally, in order that the appellant's most current treatment records are available for VA consideration, efforts should also be made to contact the appellant and to request that she identify the name(s) and address(es) of any medical providers that have treated her right ankle since June 2005, the date of her most recent private treatment record.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the appellant explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding her claim for service connection for a bilateral ankle disorder.  This letter must inform the appellant about the information and evidence that is necessary to substantiate her claim, provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the appellant, and provide notice that a disability rating and effective date are assigned where service connection is granted, consistent with Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The appellant should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any private or VA medical providers who have provided treatment for her ankles since June 2005.

2.  Then, any additional treatment records identified by the appellant should be obtained and associated with the claims.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The appellant and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the appellant the opportunity to obtain and submit those records for VA review.

3.  VA should contact the appellant's reserve unit and/or any other appropriate unit, agency, or department and request identification of the dates and locations of the appellant's periods of active duty, ACDUTRA, or INACDUTRA.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The appellant and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the appellant the opportunity to obtain and submit such information and records for VA review.

4.  After completion of the above development and any other additional development deemed necessary, the appellant's claim for service connection for a bilateral ankle disorder should be readjudicated.  If the determination remains adverse to the appellant, she and her representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


